Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 1 of 24




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Case No. 20-cv-00977-PAB-SKC


   JESUS MARTINEZ, and
   CHAD HUNTER,

          Plaintiffs, on their own and on behalf of a class of similarly situated persons,

   v.

   STEVEN REAMS, Sheriff of Weld County, Colorado, in his official capacity,

          Defendant.


                                             ORDER


          This matter is before the Court on the parties’ Joint Motion for Preliminary

   Approval of Class Action Settlement [Docket No. 96]. On April 7, 2020, plaintif fs

   brought this case as a class action alleging that defendant Sheriff Steven Reams acted

   with deliberate indifference to the health of medically vulnerable persons in custody at

   the Weld County Jail (“WCJ”) by failing to take necessary measures to prevent the

   spread of COVID-19. Docket Nos. 1, 7 at 25-27.

   I. BACKGROUND

          On April 7, 2020, plaintiffs filed a motion for a temporary restraining order,

   preliminary injunction, and expedited hearing. Docket No. 1. Plaintiffs later withdrew

   the portion of their motion seeking a temporary restraining order. Docket No. 29. On

   April 30, 2020, the Court conducted a hearing on plaintiff’s preliminary injunction

   motion. Docket No. 52. On May 11, 2020, the Court issued a preliminary injunction
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 2 of 24




   that identified actions defendant had to take to identify and protect medically vulnerable

   inmates at WCJ. See generally Docket No. 55. This preliminary injunction has been

   extended several times and is currently set to expire February 5, 2021. Docket No. 99.

          The parties have engaged in negotiations in order to reach a settlement, and on

   November 30, 2020, they filed a Joint Motion for Preliminary Approval of Class Action

   Settlement, Certification of a Class and Appointment of Class Counsel, and Permission

   to Post Class Notice. Docket No. 96.

   II. PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

          Approval of a class action settlement under Fed. R. Civ. P. 23 takes place in two

   stages. In the first stage, the Court preliminarily certifies a settlement class,

   preliminarily approves the settlement agreement, and authorizes that notice be given to

   the class so that interested class members may object to the fairness of the settlement.

   In the second stage, after notice is given to the putative class, the Court holds a

   fairness hearing at which it will address (1) any timely objections to the treatment of this

   litigation as a class action, and (2) any objections to the fairness, reasonableness, or

   adequacy of the settlement terms. Fed. R. Civ. P. 23(e)(2); see, e.g., McReynolds v.

   Richards-Cantave, 588 F.3d 790, 803 (2d Cir. 2009).

          “Preliminary approval of a class action settlement, in contrast to final approval, is

   at most a determination that there is . . . ‘probable cause’ to subm it the proposal to

   class members and hold a full-scale hearing as to its fairness.” In re Crocs, Inc. Sec.

   Litig., No. 07-cv-02351-PAB-KLM, 2013 WL 4547404, at *3 (D. Colo. Aug. 28, 2013)

   (quoting Davis v. J.P. Morgan Chase & Co., 775 F. Supp. 2d 601, 607 (W .D.N.Y.



                                                 2
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 3 of 24




   2011)). If the parties meet the requirements for preliminary approval, the Court will

   direct notice to all class members who would be bound by the proposal and hold a

   fairness hearing to determine if

          it is fair, reasonable, and adequate after considering whether: (A) the
          class representatives and class counsel have adequately represented the
          class; (B) the proposal was negotiated at arm’s length; (C) the relief
          provided is for the class is adequate, taking into account (i) the costs,
          risks, and delay of trial and appeal; (ii) the effectiveness of any proposed
          method of distributing relief to the class, including the method of
          processing class-member claims; (iii) the terms of any proposed award of
          attorney’s fees, including timing of payment; and (iv) any agreement
          required to be identified under Rule 23(e)(3); and (D) the proposal treats
          class members equitably relative to each other.

    Fed. R. Civ. P. 23(e)(2). Though the standards for preliminary approval are not as

   stringent as those for final approval, the final approval standards inform the Court’s

   preliminary inquiry and thus it is appropriate to review them.

          A court’s review for final approval is to “focus[] on whether ‘(1) the settlement

   was fairly and honestly negotiated, (2) serious legal and factual questions placed the

   litigation's outcome in doubt, (3) the immediate recovery was more valuable than the

   mere possibility of a more favorable outcome after further litigation, and (4) [the parties]

   believed the settlement was fair and reasonable.’” Elna Sefcovic, LLC v. TEP Rocky

   Mountain, LLC, 807 F. App’x 752, 757 (10th Cir. 2020) (unpublished) (quoting Tennille

   v. W. Union Co., 785 F.3d 422, 434 (10th Cir. 2015)).

          District courts have broad discretion in granting or denying class certification.

   Shook v. Bd. of Cnty. Comm’rs of the Cnty. of El Paso (“Shook II’), 543 F.3d 597, 603

   (10th Cir. 2008). “[C]ertification is proper only if ‘the trial court is satisfied, after a

   rigorous analysis, that the prerequisites of Rule 23(a) have been satisfied.’” Wal-Mart


                                                   3
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 4 of 24




   Stores, Inc. v. Dukes, 564 U.S. 338, 350-51 (2011) (quoting Gen. Tel. Co of the Sw. v.

   Falcon, 457 U.S. 147, 161 (1982)).

          A district court may certify a class action if the proposed class satisfies the

   prerequisites of Fed. R. Civ. P. 23(a) as well as the requirements of one of the three

   types of classes identified in Rule 23(b). In the typical case where the plaintiff applies

   for class certification, plaintiff bears the burden of proving that Rule 23's requirements

   are satisfied. DG ex rel. Stricklin v. Devaughn, 594 F.3d 1188, 1194 (10th Cir. 2010)

   (citing Shook v. Bd. of Cnty. Comm’rs of the Cnty. of El Paso (“Shook I”), 386 F.3d 963,

   968 (10th Cir. 2004)). Here, the parties jointly move for certification for the purposes of

   settlement only. Docket No. 96 at 10 n.2 (defendant reserves the right to contest class

   certification if settlement is not approved). Rule 23(a) requires that (1) the class be so

   numerous that joinder is impracticable; (2) there are questions of law or fact common to

   the class; (3) the claims of the representative party are typical of those of the class; and

   (4) the representative parties will fairly and adequately protect the interests of the class.

   Fed. R. Civ. P. 23(a). A class action may be sustained if these requirements are

   satisfied, and the class meets the requirements of one of the categories of Rule 23(b).

   Fed. R. Civ. P. 23(b).

          The parties seek to certify the class under Rule 23(b)(2), Docket No. 96 at 10,

   which states that a class action may be maintained if “the party opposing the class has

   acted or refused to act on grounds that apply generally to the class, so that final

   injunctive relief or corresponding declaratory relief is appropriate respecting the class as

   a whole.” Fed. R. Civ. P. 23(b)(2). Rule 23(b)(2) certification imposes two independent

   but related requirements: defendant’s actions or inaction must be based on ground

                                                 4
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 5 of 24




   generally applicable to all class members, and the injunctive relief must be appropriate

   for the class as a whole. Shook II, 543 F.3d at 604.

   III. ANALYSIS OF PROPOSED SETTLEMENT

          A. Overview of Proposed Settlement Agreement

          The parties seek certification of a settlement class consisting of

          All past, present, and future inmates housed within the Weld County Jail
          from April 7, 2020 through the “COVID-19 Emergency End Date” who are
          “medically vulnerable.”

          An inmate is “medically vulnerable” if, pursuant to CDC guidelines for
          correctional facilities like the WCJ which exist as of the date this proposed
          Consent Decree and Final Judgment was submitted to the Court, the
          inmate has one or more of the following conditions: is 65 years and older;
          has chronic lung disease including COPD; has moderate to severe
          asthma; has serious heart conditions such as heart f ailure, coronary artery
          disease or cardiomyopathies; has sickle cell disease; is
          immunocompromised; has severe obesity (e.g. BMI of 30 or higher); has
          diabetes; has chronic kidney disease and is undergoing dialysis; has liver
          disease; has cancer; is pregnant; or is a former or current cigarette
          smoker.

          The “COVID-19 Emergency End Date” is the date on which Executive
          Order D 2020 205 issued by Colorado Governor Jared Polis, Declaring a
          Disaster Emergency Due to the Presence of Coronavirus Disease 2019 in
          Colorado, as subsequently amended or extended, expires and is not
          replaced by a similar Executive Order in light of the ongoing COVID-19
          pandemic.

   Docket No. 96 at 9. There are no subclasses to the settlement agreement. Key terms

   of the proposed settlement include that: (1) WCJ will identify medically vulnerable

   inmates during booking, protect them during the remainder of the intake process to the

   extent possible, and provide them with a document stating their status; (2) WCJ will

   attempt to single-cell medically vulnerable inmates in the intake/transition units and will

   continue to limit their exposure in the general jail population; (3) WCJ will medically


                                                5
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 6 of 24




   isolate COVID-19 positive inmates in a non-punitive environment; (4) WCJ will

   continue enhanced sanitation and will distribute masks to inmates; (5) healthcare

   processionals will monitor medically vulnerable inmates for COVID-19 symptoms and

   will provide testing to inmates consistent with CDC guidelines; (6) defendant will

   maintain modified arrest standards to reduce jail population and will advise Weld

   County police chiefs to be judicious with jail space on a regular basis; (7) every two

   weeks, WCJ will provide the Chief Judge for the Nineteenth Judicial District of

   Colorado and the Colorado Division of Adult Parole a list of all inmates housed at

   WCJ, with a request to the Chief Judge for a docket review for potential judicial action;

   (8) defendant will comply with data reporting requirements and plaintiffs’ counsel will

   not make additional requests; (9) plaintiffs and the class will release claims for

   injunctive and declaratory relief arising from COVID-19 at the WCJ, but that does not

   include claims concerning conduct that occurs after the date the Consent Decree is

   entered, and it does not include any money damages claims; (10) defendant will pay

   counsel for plaintiffs $122,387.60 in attorney’s fees and costs; and (11) there is no

   admission of wrongdoing by defendant. Docket No. 96 at 5-8.

          The parties propose to post notice of the proposed settlement in “portions of the

   WCJ that house medically vulnerable inmates where it is visible to them.” Id. at 16.

   The parties have attached their proposed class notice as Exhibit B to their motion.

   Docket No. 96-5. The notice advises class members who wish to object to the

   settlement to mail an objection to the Court. Id. at 3-4. The parties do not indicate

   how this method of posting notice would supply notice to “past” or “future” inmates or

   to a medically vulnerable inmate who may not have been placed in the proper area.

                                                6
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 7 of 24




          B. Numerosity

          Rule 23(a)(1) requires that the class membership be sufficiently large to warrant

   a class action because the alternative of joinder is impracticable. Fed. R. Civ. P.

   23(a)(1). Some courts have held that numerosity may be presumed at a certain

   number; however, the Tenth Circuit has never adopted a minimum presumption.

   Trevizo v. Adams, 455 F.3d 1155, 162 (10th Cir. 2006) (upholding district court ruling

   that a group of eighty-four class members was insufficient to warrant class

   certification). The parties estimate that 69% of WCJ’s current population of 500

   inmates is medically vulnerable under CDC guidance, which puts the proposed current

   members of the class at 345 persons. See Docket No. 96 at 11. Additionally, the

   proposed class includes past inmates and unknown future detainees who are

   medically vulnerable. Id. The parties do not provide an estimate of past inmates who

   are part of the proposed class. See id. at 10-11.

          The inclusion of past and future inmates raises issues. The parties define the

   class as “[a]ll past, present, and future inmates housed within the Weld County Jail

   from April 7, 2020 through the ‘COVID-19 Emergency End Date’ who are ‘medically

   vulnerable.’” Id. at 9. The parties do not define what they mean by “past” inmates. If

   “past” inmates means inmates who have been released, the parties have not indicated

   how past inmates will benefit from the requested injunctive relief or how they will

   receive notice. Even if the “past” inmates received notice, the parties do not explain

   what objections they might have or the risk of confusion they might experience.

   Similarly, as to “future” inmates, the parties do not define the term or indicate how the



                                               7
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 8 of 24




   proposed notice posting would provide notice to future inmates. Moreover, even if

   “future” inmates are included simply in anticipation of turnover among the jail

   population, it is unclear to the Court why the class definition requires the inclusion of

   future inmates when the proposed relief extends for a defined period of time and

   covers all medically vulnerable inmates during that time.

          Because the parties have not supplied information about the number of “past” or

   “future” inmates, the Court considers whether the numerosity requirement is met by the

   number of current inmates who are medically vulnerable. “[W]hen injunctive relief is

   the only relief requested, even speculative or conclusory representations regarding

   numerosity will suffice to permit class certification.” Goodnight v. Shalala, 837 F.

   Supp. 1564, 1582 (D. Utah 1993) (citing Horn v. Associated Wholesale Grocers, Inc.,

   555 F.2d 270, 275-76 (10th Cir. 1977)). The Court agrees that joinder of

   approximately 345 current inmates would be impracticable and the Court finds that the

   numerosity requirement is met.

          C. Commonality

          Rule 23(a) requires a district court to ensure that “there are questions of law or

   fact common to the class.” Fed. R. Civ. P. 23(a)(2). Factual differences in the claims

   of the individual class members should not result in the denial of class certification

   where common questions of law exist. Commonality requires that the plaintiff

   demonstrate that the class members have “suffered the same injury” such that the

   claims of the class are based on a common contention and that the determination of

   the truth or falsity of this contention “will resolve an issue that is central to the validity of



                                                  8
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 9 of 24




   each one of the claims in one stroke.” Wal-Mart, 564 U.S. at 350. Even a single

   common question will satisfy commonality. Id. at 359.

          The parties argue that commonality is met here because the questions of

   whether WCJ’s conduct has exposed the class to harm or to a substantial risk of harm

   due to deliberate indifference are common the class. Docket No. 96 at 12.

   Additionally, the proposed consent decree represents a com mon answer. Id.

          “What matters to class certification . . . is not the raising of common ‘questions'

   – even in droves – but rather, the capacity of a class-wide proceeding to generate

   common answers apt to drive the resolution of the litigation.” Wal-Mart, 564 U.S. at

   350 (citation omitted). The Court agrees that the proposed class meets this standard.

   Plaintiffs allege that defendant exhibited deliberate indifference to the risk of COVID-19

   on medically vulnerable inmates. In Shook v. Bd. of Cnty. Comm’rs of the Cnty. of El

   Paso, the district court denied certification for mentally ill inmates at the El Paso

   County Jail because “[e]valuation of the claims asserted on behalf of the class would

   require examination of the unique circumstances surrounding each incident alleged to

   constitute a constitutional deprivation.” No. 02-cv-00651-RPM, 2006 WL 1801379, at

   *9 (D. Colo. June 28, 2006), aff’d, Shook II, 543 F.3d at 600. By contrast, the relief in

   this case will not require an examination of unique circumstances – once an inmate is

   categorized as medically vulnerable, the proposed relief would apply to that person.

   Accordingly, the Court finds that the proposed settlement class satisfies the

   commonality requirement. Fed. R. Civ. P. 23(a)(2).




                                                9
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 10 of 24




           D. Typicality

           Rule 23(a)(3) requires that the “claims or defenses of the representative parties

    are typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). The

    typicality requirement ensures that the absent class members are adequately

    represented by the lead plaintiff such that the interests of the class will be fairly and

    adequately protected in their absence. Falcon, 457 U.S. at 157 n.13. Typicality “is

    satisfied when each class member’s claim arises from the same course of events, and

    each class member makes similar legal arguments to prove the defendant’s liability.”

    Marisol A. v. Giuliani, 126 F.3d 372, 376 (2d Cir. 1997). “[I]t is well-established that a

    proposed class representative is not typical under Rule 23(a)(3) if the representative is

    subject to a unique defense that is likely to become a major focus of the litigation.”

    Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 599 (3d Cir. 2012) (internal quotations

    omitted).

           The parties argue that typicality is met here for the same reason as

    commonality and because plaintiffs are medically vulnerable and face the same

    potential harms of the proposed class. 1 Docket No. 96 at 13. The named plaintiffs,

           1
             Plaintiffs brought their Eighth Amendment claim on behalf of “persons in
    carceral custody,” while their Fourteenth Amendment claim was brought on behalf of
    pretrial detainees. See Docket No. 7 at 25-27. While the Eighth Amendment claim has
    both an objective component, “whether the alleged wrongdoing was objectively harmful
    enough,” and a subjective component, “whether the officials acted with a sufficiently
    culpable mind,” the Fourteenth Amendment claim requires only a showing of the
    objective component. Brown v. Flowers, 974 F.3d 1178, 1182 (10th Cir. 2020) (internal
    quotations omitted) (recognizing that Kingsley v. Hendrickson, 576 U.S. 389 (2015)
    abrogated prior Tenth Circuit caselaw that treated the Eighth and Fourteenth
    Amendment analyses as identical). In its order on plaintiffs’ motion for preliminary
    injunction, the Court found that plaintiffs satisfied their burden under the Eighth
    Amendment standard. Docket No. 55 at 18 n.9. T herefore, the Court finds that these

                                                 10
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 11 of 24




    Jesus Martinez and Chad Hunter, 2 fall within high-risk populations who are particularly

    vulnerable to COVID-19 and are currently being held at WCJ. Docket No. 96 at 9. Mr.

    Martinez is 33 years old and suffers from diabetes, asthma, high blood pressure, and

    is currently overweight. Docket No. 7 at 8. Mr. Hunter is 46 years old, is

    hypoglycemic, has a history as a smoker, and has a history of substance abuse

    disorder. Id. at 10. Both of these plaintiffs meet the proposed definition of “medically

    vulnerable” inmates. See Docket No. 96 at 9 (including persons who have diabetes

    and are former cigarette smokers in the definition of medically vulnerable). Typicality

    “limit[s] the class claims to those fairly encompassed by the named plaintiff’s claims,”

    Gen. Tel. Co. of the N.W., Inc. v. E.E.O.C., 446 U.S. 318, 330 (1980), which allows

    self-interested litigation by the named plaintiffs to necessarily advance the interests of

    the class as a whole. 1 William B. Rubenstein, Newberg on Class Actions

    (“Newberg”), § 3:29. The named plaintiffs face similar risks as other medically

    vulnerable inmates due to the contagious nature of COVID-19. The named plaintiffs

    are not subject to any “unique defense[s],” see Marcus, 687 F.3d at 599, and the

    pursuit of the requested relief for themselves will advance the interests of the class as



    two separate legal theories do not defeat typicality.
           2
              Defendant’s response to plaintiffs’ motion for class certification states that Mr.
    Hunter was released on April 15, 2020. Docket No. 64 at 2. How ever, the parties’ joint
    motion for preliminary approval of the class action settlement, filed on November 30,
    2020, states that Mr. Hunter is currently being held at WCJ. Docket No. 96 at 9. While
    Mr. Martinez is a pretrial detainee, Docket No. 64 at 2, the parties do not indicate if Mr.
    Hunter is currently a pretrial detainee or is serving a sentence. See Docket No. 96 at 9.
    However, because the proposed class definition makes no distinction between
    medically vulnerable inmates in pretrial versus carceral custody, Docket No. 96-1 at 1-2,
    this distinction is not material to class certification.

                                                11
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 12 of 24




    a whole. See Newberg, § 3:29. Therefore, the Court agrees that the named plaintiffs

    bring claims that are typical of the proposed class – namely, that they are medically

    vulnerable and defendant has exhibited deliberate indifference to the harm that

    COVID-19 could cause them.

           E. Adequacy of Representation

           Rule 23(a)(4) requires that the class representative “fairly and adequately

    protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). As the Supreme Court has

    noted, the “adequacy-of-representation requirement tends to merge with the

    commonality and typicality criteria of Rule 23(a), which serve as guideposts for

    determining whether maintenance of a class action is economical and whether the

    named plaintiff’s claim and the class claims are so interrelated that the interests of the

    class members will be fairly and adequately protected in their absence.” Amchem

    Prods., Inc. v. Windsor, 521 U.S. 591, 626 n.20 (1997) (internal quotations omitted).

    As such, the “inquiry under Rule 23(a)(4) serves to uncover conflicts of interest

    between named parties and the class they seek to represent.” Id. at 625. To be an

    adequate class representative, the “representative must be part of the class and

    possess the same interest and suffer the same injury as the class members.” Id. at

    625-26. The Court has found that the named plaintiffs bring claims typical of the

    proposed class and face the same potential harms. See Section III.D, supra.

           The Tenth Circuit has identified two questions relevant to the adequacy of

    representation inquiry: “(1) do the named plaintiffs and their counsel have any conflicts

    of interest with other class members and (2) will the named plaintiffs and their counsel



                                                12
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 13 of 24




    prosecute the action vigorously on behalf of the class?” Rutter & Wilbanks Corp. v.

    Shell Oil Co., 314 F.3d 1180, 1187-88 (10th Cir. 2002) (citation om itted). Adequate

    representation depends on, among other factors, an absence of antagonism between

    the representatives and absentees, and a sharing of interest between representatives

    and absentees. Ellis v. Costco Wholesale Corp., 657 F.3d 970, 985 (9th Cir. 2011).

           The parties argue that there is adequate representation because there is no

    conflict between the named plaintiffs and the absent class members and because

    plaintiffs’ attorneys are well-qualified in class action and civil rights matters. Docket

    No. 96 at 13-14. With regard to the first factor, the Court finds that the interests of the

    class are fairly and adequately protected by the named plaintiffs. There is nothing in

    the record or proposed settlement agreement that raises obvious concerns regarding

    interclass conflicts. See Amchem, 521 U.S. at 611-12. W ith regard to the second

    adequacy factor, plaintiffs’ attorneys are the ACLU of Colorado; Killmer, Lane and

    Newman, LLP; Hutchinson Black and Cook, LLC; Stimson Stancil Labranche Hubbard,

    LLC; and Maxted Law, LLC. Docket No. 96 at 15. They maintain that they are

    qualified to represent this action, and there appears to be no dispute as to their

    qualifications. See id. The Court finds that counsel and the named plaintiffs

    adequately represent the interests of the class of all current and future WCJ inmates

    who are medically vulnerable

           F. Rule 23(b)(2)

           Rule 23(b)(2) certification imposes two independent but related requirements:

    defendant’s actions or inaction must be based on grounds generally applicable to all



                                                 13
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 14 of 24




    class members and the injunctive relief must be appropriate for the class as a whole.

    Shook II, 543 F.3d at 604. “The rule therefore authorizes an inquiry into the

    relationship between the class, its injuries, and the relief sought, and we have

    interpreted the rule to require that a class must be ‘amenable to uniform group

    remedies.’” Id. (quoting Shook I, 386 F.3d at 973). Rule 23(b)(2) requires that a single

    injunction provides relief to each member of the class. Wal-Mart, 564 U.S. at 360.

    The Tenth Circuit has described two requirements of Rule 23(b)(2):

           [T]he class must be sufficiently cohesive that any classwide injunctive
           relief can satisfy the limitations of Federal Rule Civil Procedure 65(d) –
           namely, the requirement that it state its terms specifically; and describe in
           reasonable detail the act or acts restrained or required . . . . Second, [a]
           class action may not be certified under Rule 23(b)(2) if relief specifically
           tailored to each class member would be necessary to correct the allegedly
           wrongful conduct of the defendant.

    Shook II, 543 F.3d at 604 (internal citations and quotations omitted).

           The parties argue that certification under Rule 23(b)(2) is appropriate because

    plaintiffs seek uniform standardized procedures to protect inmates from COVID-19.

    Docket No. 96 at 14. Defendant’s actions and inactions are based on grounds

    generally applicable to all class members. See Shook II, 543 F.3d at 604. Plaintiffs

    allege that defendant is exhibiting deliberate indifference to the impact of COVID-19 on

    all medically vulnerable inmates, Docket No. 96 at 1, making the ground generally

    applicable to the class. The Court finds that a single injunction would provide relief to

    all class members and relief would not need to be specifically tailored to each class

    member. See Wal-Mart, 564 U.S. at 360; Shook II, 543 F.3d at 604. The proposed

    consent decree is “sufficiently cohesive” to satisfy Rule 65(d) and does not avoid



                                                14
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 15 of 24




    “individual issues . . . by formulating an injunction at a stratospheric level of

    abstraction.” Shook II, 543 F.3d at 604. The Court finds that preliminary certification

    under Rule 23(b)(2) is appropriate.

           G. Rule 23(e) Factors

           Rule 23(e) provides that a proposed settlement may only be approved after a

    “finding that it is fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2). In making

    this determination, “trial judges bear the important responsibility of protecting absent

    class members” and must be “assur[ed] that the settlement represents adequate

    compensation for the release of the class claims.” In re Pet Food Prods. Liab. Litig.,

    629 F.3d 333, 349 (3d Cir. 2010); see also Amchem, 521 U.S. at 623 (noting that the

    Rule 23(e) inquiry “protects unnamed class members from unjust or unfair settlements

    affecting their rights when the representatives become fainthearted before the action is

    adjudicated or are able to secure satisfaction of their individual claims by a

    compromise”) (citations omitted).

           To determine whether a proposed settlement is fair, reasonable, and adequate,

    courts consider the following factors: (1) whether the proposed settlement was fairly

    and honestly negotiated; (2) whether serious questions of law and fact exist, placing

    the ultimate outcome of the litigation in doubt; (3) whether the value of an immediate

    recovery outweighs the mere possibility of future relief after protracted and expensive

    litigation; and (4) the judgment of the parties that the settlement is fair and reasonable.

    Rutter, 314 F.3d at 1188. If the settling parties can establish these factors, courts

    usually presume that the proposed settlement is fair and reasonable. In re Warfarin



                                                 15
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 16 of 24




    Sodium Antitrust Litig., 391 F.3d 516, 535 (3d Cir. 2004) (applying an “initial

    presumption of fairness” to a proposed settlement where: (1) it is the result of arm's

    length negotiations; (2) it is based on sufficient discovery; (3) the proponents of the

    settlement are experienced in similar litigation; and (4) only a small fraction of the class

    objected).

           Based on the information available to the Court, the Court notes the following,

    which weighs in favor of preliminary approval. The proposed consent decree was the

    product of months of arms-length negotiations between the parties. Docket No. 96 at

    3. These negotiations took place after the parties had vigorously litigated a motion for

    preliminary injunction, which the Court granted. Docket No. 55 at 3 n.2 (“The parties

    also submitted a volume of exhibits to the Court more typical of a four-day jury trial

    than a preliminary injunction hearing.”). The Court finds that the negotiations were

    done fairly and honestly.

           Plaintiffs believe they would have prevailed at trial, but were uncertain what the

    scope of relief would be. Docket No. 96 at 4. Defendant maintains that he would have

    prevailed at trial. Id. While plaintiffs prevailed at the preliminary injunction phase, see

    Docket No. 55, plaintiffs must consider the likelihood of success of certifying a class,

    surviving summary judgment, and succeeding at trial. Additionally, as plaintiffs note,

    the scope of relief in an action such as this one is uncertain, particularly given the

    rapidly evolving nature of the COVID-19 pandemic. Accordingly, the Court finds that

    this factor weighs in favor of the proposed settlement.

           Next, the Court must determine whether the value of immediate recovery

    outweighs the mere possibility of future relief. This factor clearly weighs in favor of the

                                                16
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 17 of 24




    proposed settlement. The country is still in the grip of the COVID-19 pandemic. This

    makes implementation of the COVID-19 measures in the proposed settlement

    agreement much more valuable than waiting until a trial in mid-2021. While the Court

    has continued to extend the preliminary injunction, most recently until February 5,

    2021, Docket No. 99, the plaintiffs cannot rely on continued extensions until the trial

    date. This factor weighs strongly in favor of the proposed settlement.

           The final factor the Court must consider is whether the proposed settlement is

    fair and reasonable. The parties argue that it is because the parties started with the

    Court’s preliminary injunction as a baseline, considered each parties’ requests for

    modifications, and considered plaintiffs’ request for attorney’s fees. Docket No. 96 at

    4-5. The parties list some of the key aspects of the proposed settlement, which are

    stated in this order under Section III.A. It is evident that the parties believe that the

    proposed settlement is fair and reasonable and was negotiated at arms-length by

    experienced counsel. Should a current inmate find the terms unfair, he or she may file

    an objection to the proposed settlement. Cf. In re Crocs, Inc. Sec. Litig., 2013 WL

    4547404, at *12 (finding that party opposing settlement agreement could opt-out or file

    objections). The Court finds that the presumption of fairness is sufficient to preliminary

    approve the settlement agreement.

    IV. NOTICE

           Notice is not required to certify a class under Rule 23(b)(2). See Fed. R. Civ. P.

    23(c)(2)(A) (“For any class certified under Rule . . . [23](b)(2), the court may direct

    appropriate notice to the class.”) (emphasis added); Wal-Mart, 564 U.S. at 362 (“The



                                                 17
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 18 of 24




    Rule provides no opportunity for (b)(1) or (b)(2) class members to opt out, and does

    not even oblige the District Court to afford them notice of the action.”); Shook II, 543

    F.3d at 611 (“Rule 23(c)(2) makes notice . . . optional for (b)(2) classes.”).

           Despite this, Rule 23(e) requires the Court to “direct notice in a reasonable

    manner to all class members who would be bound by” a proposed settlement. Fed. R.

    Civ. P. 23(e)(1)(B). The parties propose to post notices in portions of WCJ that house

    medically vulnerable inmates. Docket No. 96 at 16. The proposed notice describes

    the background of the case, lists key terms of the proposed settlement, and states that

    a current inmate may object to the proposed settlement by mailing an objection to the

    Clerk of Court. Docket No. 96-5. The parties argue that posted notice is sufficient

    because (1) the Court has already made substantial factual findings about COVID-19

    and WCJ, so objections about the scope of the proposed consent decree will add little

    new information; (2) the proposed consent decree shows the steps that defendant and

    WCJ will take to protect medically vulnerable inmates, and it would be a drain on staff

    resources to distribute and collect individual notices; and (3) inmates were adequately

    represented by class counsel. Id. at 16-17.

           “[N]otice must be ‘reasonably calculated, under all the circumstances, to apprise

    interested parties of the pendency of the action and afford them an opportunity to

    present their objections.’” DeJulius v. New England Health Care Emps. Pension Fund,

    429 F.3d 935, 944 (10th Cir. 2005) (quoting Mullane v. Cent. Hanover Bank & Trust

    Co., 339 U.S. 306, 314 (1950)). The standard under Rule 23(e)(1)(B) is a lower

    standard than the “best notice practicable under the circum stances” required by a Rule



                                                18
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 19 of 24




    23(a)(3) class, which itself does not require actual notice. See DeJulius, 429 F.3d at

    943-44. Instead, “[d]ue process does not require notice for absent class members in

    all actions under Rule 23(b)(2), as long as the class members were adequately

    represented.” Pelt v. Utah, 539 F.3d 1271, 1289 (10th Cir. 2008).

           The Court finds the parties’ first two justifications for posted notice – that the

    Court has already held an evidentiary hearing so objections about the scope of the

    proposed settlement will add little, and that the proposed settlement shows the steps

    defendant and WCJ will take to protect medically vulnerable inmates, Docket No. 96 at

    16 – are unrelated to the procedural issue of whether or not notice is reasonably

    calculated to inform class members of the proposed settlement and the opportunity to

    object. The parties’ third justification, that it would be an unnecessary expenditure of

    resources to prepare and distribute individualized notices, is similarly unavailing

    because it is unrelated to whether posted notice will reach the desired class members.

    Finally, while adequate representation by class counsel is necessary for preliminary

    certification, it is not sufficient to make any type of notice “reasonable.”

           Additionally, the proposed notice provided by the parties advises inmates to

    mail objections to the Clerk of Court. Docket No. 96-5 at 4. The parties have identified

    no authority for identifying the Court or the Clerk of Court as the recipient of class

    action objections. To the contrary, the practice in this Court is for plaintiffs’ counsel or

    a third party administrator to process the objections. See, e.g., Menocal et al v. The

    GEO Group, Inc., No. 14-cv-02887-JLK-MEH, Docket No. 163 at 4 ¶ 7 (D. Colo. Jan.

    14, 2019) (approving notice procedure where class counsel selected third party

    administrator).

                                                 19
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 20 of 24




          The parties’ vague statement that WCJ will “post notice in portions of the WCJ

    that house medically vulnerable inmates where it is visible to them” does not allow the

    Court to determine whether such notice will reasonably appraise class members of the

    proposed settlement. See Docket No. 96 at 16. The parties do not indicate how this

    procedure would provide notice to “past” or “future” class members or medically

    vulnerable inmates who are placed in the wrong area of the jail. See id. at 16-17.

    Moreover, they do not discuss whether such notice will be provided in both English and

    Spanish. See id. If the parties revise the definition of class members, some of these

    issues may disappear. And perhaps there is no reason to believ e that medically

    vulnerable detainees will be inadvertently assigned to the wrong area. However,

    before approving the proposed settlement, the Court needs more information on these

    issues. Therefore, the Court finds that the proposed notice procedure is not

    reasonably calculated to apprise class members of the settlement.

    V. CLASS COUNSEL

          When certifying a class, a Court “must appoint class counsel.” Fed. R. Civ. P.

    23(g). In appointing class counsel, the Court must consider:

          (A)(i) the work counsel has done in identifying or investigating potential
          claims in the action; (ii) counsel’s experience in handling class actions,
          other complex litigation, and the types of claims asserted in the action; (iii)
          counsel’s knowledge of the applicable law; and (iv) the resources that
          counsel will commit to representing the class; [and] (B) may consider any
          other matter pertinent to counsel’s ability to fairly and adequately
          represent the interests of the class[.]

    Fed. R. Civ. P. 23(g)(1). Plaintiffs’ current attorneys – the ACLU of Colorado; Killmer,

    Lane and Newman, LLP; Hutchinson Black and Cook, LLC; Stimson Stancil Labranche



                                                20
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 21 of 24




    Hubbard, LLC; and Maxted Law, LLC – request to be appointed class counsel. Docket

    No. 96 at 15. Plaintiffs’ attorneys state that they are experienced civil rights lawyers

    who have years of experience handling class actions in federal and state courts. Id.

    Counsel have sufficient experience in class actions and their knowledge of the

    applicable law, as exhibited in the case up to this point, weighs in favor of their

    appointment. Similarly, counsel have demonstrated that they have the resources to

    commit to the litigation. It is unusual to appoint five law firms for a class of about 345

    people. However, in this case there is no common fund constituting the settlement, so

    attorneys’ fees will not diminish the fund to the detriment of the class. Instead, the

    settlement includes a set amount of fees. Docket No. 96 at 8. Importantly, the relief to

    the class is injunctive, not monetary. Id. Therefore, the Court finds that it is appropriate

    to appoint plaintiffs’ counsel as class counsel. Cf. Torres-Vallejo v. Creativexteriors,

    Inc., 220 F. Supp. 3d. 1074, 1087 (D. Colo. 2016) (appointing one law firm lead counsel

    and three other law firms as additional class counsel).

    VI. PRISON LITIGATION REFORM ACT (“PLRA”)

           The PLRA3 requires that, before approving a class settlement in a prison

    condition case, the Court must find that the relief is “narrowly drawn.” 18 U.S.C.

    §§ 3626(a)(1), (c)(1). Under the PLRA, relief is narrowly drawn if it “extends no further

    than necessary to correct the violation of the Federal right, and is the least intrusive

           3
             This statute extends to relief requested by pretrial detainees. See 18 U.S.C.
    § 3626(g)(3) (defining “prisoner” as, among other things, “any person subject to
    incarceration . . . who is accused of . . . violations of criminal law”). The Weld
    County Jail is a “prison” within the meaning of the statute. See id. § 3626(g)(5)
    (defining “prison” as, among other things, any “local facility that incarcerates or detains
    [individuals] accused of . . . violations of criminal law”).

                                                 21
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 22 of 24




    means necessary to correct the violation of the Federal right.” Id. at § 3626(a)(1). In

    determining whether the proposed relief is narrowly drawn, “[t]he court shall give

    substantial weight to any adverse impact on public safety or the operation of a criminal

    justice system caused by the relief.” Id. However, “Congress did not intend the PLRA

    to alter class certification requirements under Rule 23.” Shook I, 386 F. 3d at 971. The

    Court must determine whether class certification is appropriate before turning to the

    question of whether the proposed relief complies with the PLRA. See id.

          Part of the proposed settlement requires the WCJ to keep its population as low

    as possible, while protecting public safety. Docket No. 96-1 at 3. Currently, the WCJ

    will accept detainees charged with class three felonies, felonies enhanced by

    “VRA/Domestic Violence,”4 misdemeanor charges enhanced by “VRA/Domestic

    Violence,” protection order violations, and probation and parole warrants. Docket No.

    85-2 at 2. WCJ does not currently accept detainees arrested on municipal warrants,

    civil commitments, or detox refusals. Id. The proposed settlement requires WCJ to

    maintain this standard until the COVID-19 Emergency End Date or until the WCJ

    housing unit that is currently closed for construction is reopened. Docket No. 96-1 at 6.

    If the housing unit reopens before the COVID-19 Emergency End Date, then a different

    set of less stringent intake measures will apply to keep the WCJ population low while

    maintaining public safety. Id.

          The Court finds that the proposed relief is narrowly drawn and any impact on

    public safety has been mitigated. The Court finds that the proposed settlement

          4
            The parties’ motion does not define “VRA,” but the Court presumes that if refers
    to the Colorado Victim Rights Act, Colo. Rev. Stat. § 24-4.1-301 et. seq.

                                               22
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 23 of 24




    agreement complies with the PLRA because the majority of its provisions are applicable

    only to medically vulnerable inmates, but see Docket No. 96 at 6 (providing two cloth

    masks per non-medically vulnerable inmates), and it remains in effect only during the

    length of the pandemic. Id. at 9 (setting the COVID-19 Emergency End Date to the

    expiration of Executive Order D 2020 205 Declaring a Disaster Emergency Due to the

    Presence of Coronavirus Disease 2019 in Colorado). Additionally, the policies

    restricting the persons the WCJ will accept have been in place since September 2,

    2020, with no evidence of any adverse impact on public safety. See Docket No. 85-2 at

    1.

    VII. CONCLUSION

           The Court will hold in abeyance a decision on the Joint Motion for Preliminary

    Approval of Class Action Settlement, Certification of a Class and Appointment of Class

    Counsel, and Permission to Post Class Notice [Docket No. 96] so that the parties can

    supplement their motion. The supplemental briefing shall discuss locations for posting

    notice within the WCJ in English and Spanish, the location for sending objections that

    does not involve the Court, and inclusion of “past” and “future” inmates in the definition

    of the class.

           Wherefore, it is




                                                23
Case 1:20-cv-00977-PAB-SKC Document 100 Filed 12/11/20 USDC Colorado Page 24 of 24




         ORDERED that the parties shall file supplemental briefs on or before

    December 18, 2020.



         DATED December 11, 2020

                                                 BY THE COURT:


                                                 __________________________
                                                 PHILIP A. BRIMMER
                                                 Chief United States District Judge




                                            24
